COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 GERALD BAKKE, INDIVIDUALLY                       §
 NAD ON BEHALF OF 7800 RANCH
 INVESTMENT, INC., A TEXAS                        §
 CLOSELY-HELD CORPORATION,
                                                  §             No. 08-11-00300-CV
                        Appellants,
                                                  §                  Appeal from
 v.
                                                  §              352nd District Court
 JOHN H. HARVISON,
 GLENDA SUE HARVISON,                             §           of Tarrant County, Texas
 JOHN D. HARVISON, 7HBF LTD.,
 7HBF MANAGEMENT CO., LTD,                        §             (TC # 352-244033-10)
 DONALD H. RAY, DONALD H. RAY,
 P.C., AND RAY & WILSON,                          §

                        Appellees.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court=s opinion. We further order that Appellants

recover from Appellees all costs of this appeal, for which let execution issue, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating